   Case: 3:17-cr-00071-WHR Doc #: 63 Filed: 11/16/18 Page: 1 of 3 PAGEID #: 340




BEFORE JUDGE WALTER H. RICE

Case No. 3:17cr71                                       Date: November 16, 2018

Case Caption: USA v. LAITH W. ALEBBINI

Court Reporter: Debra Futrell                   Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Vipal Patel, Dominick Gerace, and Justin Sher

Counsel for Defendant: Thomas Anderson and Arthur Mullins

PROCEEDINGS: Bench Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.

 PL   DF   Item                      Attorney    Exam       Time    Exhibit

                                                                    Identified   Offered   Admitted

           Court reconvened                                 9:32

      X    Mohammad Qaqa, witness    Anderson Cross         9:32
           - Government Exhibit                             9:59        X
              3A1
           - Portion of transcript                          10:14       X
              read in Court
           - Government Exhibit                             10:19
              3B1
           - Portion of transcript                          10:21
              read in Court

           Recess taken                                     10:47
           Court reconvened                                 11:05

      X    Mohammad Qaqa, witness    Anderson Cross         11:06
           - Government Exhibit                             11:07       X
              3D1
           - Government Exhibit                             11:20       X
              3F1
           - Portion of transcript                          11:33
              read in Court
           - Government Exhibit                             11:37       X
              3I1
           - Portion of transcript                          11:41
              read in Court
           - Government Exhibit                             11:46       X
              3J1
    Case: 3:17-cr-00071-WHR Doc #: 63 Filed: 11/16/18 Page: 2 of 3 PAGEID #: 341




PL    DF   Item                          Attorney   Exam     Time    Exhibit

                                                                     Identified   Offered   Admitted

            -     Government Exhibit                         11:51       X
                  3M1
            -     No further questions                       11:57

           Statement by the Court                            11:58
           Recess taken                                      11:59
           Court reconvened                                  12:48

X          Mohammad Qaqa, witness Gerace            Redirect 12:48
           - Government Exhibit                              12:52       X
              3A1
           - Government Exhibit                              12:54       X
              3B1
           - Government Exhibit                              12:57
              3B9 (portion played in
              Court)
           - Objection; sustained                            1:02
           - Objection; overruled                            1:03
           - Government Exhibit                              1:11
              3F1
           - Bench conference held                           1:11
           - Conference concluded                            1:12
           - Government Exhibit                              1:12        X
              3F1
           - Portions of transcript                          1:15
              read in Court
           - Objection; sustained                            1:16
           - No further questions                            1:18
           - No further questions                            1:19
              by counsel for
              defendant
           - Witness dismissed                               1:19

           Dialogue between the                              1:19
           Court and government

           Government Exhibit 5A1 -                          1:21
           transcript read into record
           Government Exhibit 5B1 -                          1:27
           transcript read into record
           Government Exhibit 5C1 -                          1:32
           transcript read into record
 Case: 3:17-cr-00071-WHR Doc #: 63 Filed: 11/16/18 Page: 3 of 3 PAGEID #: 342




PL   DF   Item                          Attorney   Exam   Time   Exhibit

                                                                 Identified   Offered   Admitted

          Government Exhibit 5D1 -                        1:44
          transcript read into record

          Recess taken                                    2:03
          Court reconvened                                2:21

          Government Exhibit 5D1 -                        2:21
          transcript read into record
          Government Exhibit 5E1 -                        2:36
          transcript read into record

          Dialogue between the                            3:07
          Court and government
          Statement by the Court                          3:08
          Court recessed                                  3:09

          Court will reconvene
          Monday, November 19,
          2018 at 9:30 a.m.
